Opinion issued January 18, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–01153–CV
____________

IN RE CLEVELAND REGIONAL MEDICAL CENTER, L.L.P. D/B/A
CLEVELAND REGIONAL MEDICAL CENTER; CHS/COMMUNITY
HEALTH SYSTEMS, INC., AND COMMUNITY HEALTH SYSTEMS,
Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators and defendants in the trial court (1) Cleveland Regional Medical
Center, L.L.P. d/b/a Cleveland Regional Medical Center, (2) CHS/Community Health
Systems, Inc., and (3) Community Health Systems filed a petition for a writ of
mandamus complaining of Judge Brown’s (1) July 11, 2005 order clarifying a
previous March 2, 2004 order and (2) November 14, 2005 order denying
reconsideration of the July 11, 2005 order.


  The real parties in interest and plaintiffs
in the trial court—Brenda Jeffcoat and Gerald Jeffcoat, individually and as next
friends of Nancy Michelle Jeffcoat, a minor, and Matt Allan Jeffcoat—previously
filed a petition for a writ of mandamus complaining about the March 2, 2004 order,
which this Court denied.  See In re Jeffcoat, No. 01–04–00430–CV (Tex.
App.—Houston [1st Dist.] Feb. 24, 2005, orig. proceeding).  On March 31, 2005, the
plaintiffs filed a filed a petition for writ of mandamus in the Texas Supreme Court,
and on December 30, 2005 the defendants filed a motion for temporary relief
requesting the supreme court to stay the trial court’s July 11, 2005 and November 14,
2005 orders.  See In re Jeffcoat, No. 05–0247 (Tex. filed Mar. 31, 2005).

          We (1) deny relators’ December 29, 2005 motion for reconsideration of this
Court’s December 23, 2005 denial of relators’ motion for temporary relief, (2)
dismiss as moot real parties in interest’s December 20, 2005 motion and supplemental
motion to supplement the mandamus record, and (3) deny the petition for a writ of
mandamus.  See Tex. R. App. P. 52.7(b) (allowing real party in interest to supplement
record).  The Clerk of this Court is instructed to return to the relators the three sealed
envelopes of documents identified as Tab B, Tab 16, and Tab 19.
 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.